Appeal by the defendant from an order of the County Court, Suffolk County (Hudson, J.), dated May 25, 2006, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The County Court’s determination designating the defendant a level two sex offender was supported by clear and convincing evidence, and therefore should not be disturbed (see Correction Law § 168-n [3]; People v Glenn, 24 AD3d 427 [2005]). Contrary to the defendant’s contention, the assessment of 30 points under risk factor 5 was appropriate (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 11 [2006 ed]). Schmidt, J.P., Santucci, Florio and Dillon, JJ., concur.